Citation Nr: 1617033	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  15-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, to include anxiety disorder with history of posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from January 1952 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.

The case was remanded in October 2015 to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include anxiety disorder with history of PTSD, results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran is only service-connected for an acquired psychiatric disorder, now evaluated as 70 percent disabling, which meets the schedular criteria for a TDIU.

3.  The Veteran completed four years of college and was last gainfully employed in network marketing sales in 2006.    

4.  The Veteran's service-connected acquired psychiatric disorder precludes his substantially gainful employment. 

CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for an acquired psychiatric disorder, to include anxiety disorder with history of PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the issue of entitlement to a TDIU, as the Board is granting that benefit in full, no discussion of VA's duties to notify and assist is necessary.  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in a letter dated in March 2014 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in July 2014, June 2015, and January 2016.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

      A.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran's psychiatric disability is rated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2015).

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A February 2014 statement from the Veteran's wife shows that the Veteran had depression daily that left him dysfunctional much of the day.  She reported that it was hard to do anything and that even basic hygiene suffered.  She reported that the Veteran had been suicidal and had been told to remove all guns from the home.  

The Veteran was afforded a VA examination in July 2014.  The examiner opined that the Veteran's disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported being married nearly 57 years and that his current relationship with his wife had always been good, but it had never been better.  He reported that the believed that his children did not understand his current difficulties.  The Veteran reported having six children and that his relationship with them was "okay except that it is just weird sometimes because they tend to think that [he] is faking it."  The Veteran reported that other family members with whom he had regular contact included his grandchildren.  The Veteran socialized through church and was friendly with his neighbors.  He reported that he loved "friends and to laugh and kid with people."  He stated that he no longer sought social interactions but was friendly if others initiated social contact.  He reported teaching a Sunday school class once a month.  He was active in the church. 

The examiner reported that the Veteran was independent for all basic activities of daily living (including personal hygiene and grooming, dressing, feeding, mobility, toileting) and all instrumental activities of daily living (including housework, meal preparation, taking medication, financial management, shopping, telephone and other technology use, community mobility).  He stated that he struggled with regular grooming due to limited energy and pain.  The Veteran's symptoms included depressed mood, anxiety, and chronic sleep impairment.  The Veteran reported that he struggled with depression.  He endorsed previous thoughts related to suicide, but did not endorse intent or previous attempts.  He did not have panic, obsessions/compulsions, or phobias, but endorsed generalized anxiety/worry with difficulty coping with uncertainty.  There was no evidence of psychosis and the Veteran did not endorse dissociation or somatization and there were no personality features apparent.  

Examination revealed that he was appropriately groomed and dressed.  He was personable and cooperative with the assessment and there were no noted abnormal motor movements or mannerisms.  Eye contact, facial expression, and posture were appropriate.  He was alert and oriented to time, place, situation, and person.  His autobiographical memory for both recent and remote events appeared unimpaired.  Verbal communication was appropriate in volume, content, and flow, and was intelligible 100 percent of the time.  Responses were appropriate in length and level of detail.  There was no apparent disturbance in thought content; no indication of hallucinations, delusions, obsessions, dissociation, or intent to harm self or others.  He did not endorse current suicidal ideation, plan, or intent.  There was no apparent disturbance in thought processes; responses appeared to be relevant to the assessment process and displayed appropriate levels of logical connection.  Insight and judgment regarding current situation appeared to be intact.  His mood most of the time was reported to be depressed and affect was congruent with content discussed.  The Veteran's cognitive processes were not comprehensively assessed.  The examiner reported that the Veteran's responses appeared to be well considered; affect during the interview was congruent with the material being discussed.  The examiner noted that records available for review were consistent with the Veteran's report.

At a VA examination in June 2015, the examiner opined that the Veteran's disability resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that since the last examination, there was no ongoing discord with his wife, children, and grandchildren, and described his marriage with his wife as "wonderful."  He noted that the only issue he and his children had was that many of his children did not believe he had PTSD.  The Veteran reported that he had limited social interactions and had few hobbies or leisure pursuits.  The Veteran denied a history of suicide attempts, non-suicidal self-injury, as well as assaultive behavior.  His symptoms included depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that the Veteran presented as mildly anxious, cooperative, and attentive.  The examiner reported that the Veteran appeared to answer all questions in an open and honest manner and was considered to be a reliable historian.  The Veteran reported occasional irritable outbursts at his wife.  

Examination revealed that he was clean, neatly groomed, and appropriately dressed.  Psychomotor activity, speech, thought process, and thought content were all unremarkable.  The Veteran was cooperative, friendly, and attentive.  Affect was normal and his mood was depressed.  His attention and concentration were disturbed as evidenced by his inability to complete serial sevens.  He was oriented to time, place, situation, and person.  There were no delusions or hallucinations.  The Veteran understood the outcome of his behavior and that he had a problem.  There was no inappropriate behavior.  He interpreted similarities appropriately.  He had no obsessive or ritualistic behavior or homicidal thoughts.  He denied current suicidal ideation, but reported that he experienced it without plan or intent more days a week than not.  He stated that when he realized he was experiencing the thought, he is able to redirect his thoughts to reasons for living, such as his wife.  Impulse control was good and there were no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and had no problems with activities of daily living.  Remote, recent, and immediate memory were all normal.  

The Veteran was provided a VA examination in January 2016.  The examiner opined that the Veteran's disability resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that since the last examination, there had been no ongoing discord with his wife, children, and grandchildren.  He reported that all of the years with his wife had been wonderful but that "this was our best year yet."  He again reported that his children continued to question whether or not he had a psychiatric condition related to his service.  The Veteran stated that while he found that frustrating, he did not describe it as significantly problematic in their relationships.  He reported that he had limited social interactions and had few hobbies or leisure pursuits.  The Veteran denied a history of suicide attempts, non-suicidal self-injury, and assaultive behavior.  His symptoms included depressed mood, anxiety, and chronic sleep impairment.  The Veteran presented as calm, cooperative, and attentive.  The examiner reported that he appeared to answer all questions in an open and honest manner and was considered to be a reliable historian.

Examination revealed that he was clean, neatly groomed, and appropriately dressed.  He was lethargic.  Speech was unremarkable.  He was cooperative, friendly, attentive, and relaxed.  Affect was appropriate and mood was dysphoric.  Attention and concentration were intact.  He was oriented to time, place, situation, and person.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  The Veteran understood the outcome of behavior and that he had a problem.  He did not have inappropriate behavior.  The Veteran interpreted similarities appropriately.  There was no obsessive or ritualistic behavior.  He had no homicidal thoughts.  He last experienced suicidal ideation without plan or intent the morning of the exam.  He stated that when he realized he was experiencing the thought, he was able to redirect his thoughts to reasons for living, such as his wife.  He had good impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene.  He had no problems with activities of daily living.  Remote, recent, and immediate memory were all normal.  

The Veteran's treatment records throughout this appeal have shown repeated suicidal ideation, including every day.  See, e.g., August 2013 and January 2015 treatment records.  The records showing a GAF score indicate scores of 34 and 45.  See, e.g., May 2013, August 2013, December 2013, March 2014, June 2014, and July 2014 treatment records.  The evidence has also shown "bad" and depressed moods.  See, e.g., November 2014 and February 2015 treatment records.  

Based on a review of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board concludes that a rating of 70 percent, but no higher, is warranted.  In this case, the level of impairment, symptoms shown, and GAF scores throughout the Veteran's treatment records during this appeal and during the 2014, 2015, and 2016 examinations has been consistent.  Since the Veteran filed his claim, he has not had any employment.  Although the Veteran reported being involved in his church, he has not identified specific effective social relationships outside of his family.  The effect of the Veteran's psychiatric disability on his occupational and social functioning has appeared to be consistent throughout this appeal.  Of particular importance to the Board is that the Veteran is experiencing suicidal ideation every day, which is a symptom indicative of a 70 percent rating.  In this case, considering the frequency and duration of such symptom, along with the Veteran's other symptoms, indicates that his disability is more severely disabling than the currently assigned 50 percent rating.  When affording the Veteran the benefit-of-the-doubt, the symptoms shown during the course of this appeal indicate that the Veteran's psychiatric disability results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Therefore, the Board concludes that a 70 percent rating is warranted.  

However, the criteria for a 100 percent disability rating have not been met at any time.  The evidence does not indicate total occupational and social impairment.  No medical professional has provided any such opinion indicating that the Veteran has total impairment.  Moreover, the actual symptoms shown in his treatment records and during the examinations do not include such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Although the Veteran's treatment records and examinations have shown suicidal ideation, no medical professional has provided any opinion indicating that the Veteran is in persistent danger of hurting himself or others.  Overall, the symptoms indicative of a 100 percent rating have not been shown.  

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, total impairment has not been shown.  The Veteran has been shown to have relationships with his family, suggesting that he does not have total social impairment.  As he is still active with his church, the Board is unable to conclude that the Veteran has total social impairment.  To the extent that the Veteran does have occupational impairment, for the reasons set forth below, the Board is granting a TDIU.  As such, any occupational impairment experienced by the Veteran as a result of his service-connected acquired psychiatric disability will be compensated for with the grant of a TDIU.  

The Board notes that while the reported GAF score of 34 is indicative of some impairment in reality testing or communication, the Veteran has mainly had GAF scores of 45 indicative of serious symptoms consistent with a 70 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating, but no higher, is warranted.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's acquired psychiatric disorder, to include anxiety disorder with history of PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  To the extent that the Veteran does have interference with his employment, the Board is granting a TDIU.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's acquired psychiatric disorder, to include anxiety disorder with history of PTSD has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond 70 percent along with the award of a TDIU for this disability.

      B.  TDIU 

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.    

The Veteran's only service-connected disability is the acquired psychiatric disorder, to include anxiety disorder with history of PTSD, now evaluated as 70 percent disabling.  The Veteran's service-connected disability rating meets the schedular criteria for a TDIU.

The Board must now determine whether the Veteran's service-connected disability preclude him from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.

The Veteran's April 2014 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed four years of college and had no additional training or education.  He reported that he last worked in 2006 in network marketing sales.  

At the July 2014 VA examination, the Veteran reported that fatigue and sleep deprivation impacted his concentration.  

The January 2016 examiner opined that the Veteran would likely experience difficulty completing tasks in a timely manner due to his hypervigilance and associated anxiety.  The examiner opined that the Veteran might also be likely to exhibit irritable outbursts at others in a work or work-like environment as he exhibited those at home.  The examiner further opined that the Veteran might experience difficulties presenting to work on time in a consistent manner as he experienced sleep disturbances and resultant fatigue.

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

For the reasons set forth above, the Board has concluded that a 70 percent rating for the Veteran's acquired psychiatric disorder is warranted.  The evidence of record, particularly the 2016 VA examiner's opinion, shows that the Veteran's psychiatric disability would cause difficulty in employment.  In this case, considering the Veteran's educational and employment background, in light of his difficulty in completing tasks in a timely manner, irritable outbursts, and presenting to work on time in a consistent manner, as well as his impaired concentration due to fatigue and sleep deprivation as a result of his psychiatric disability, the evidence supports a finding that he is unemployable.

In finding that an award of a TDIU is warranted, the Board acknowledges that the Veteran has numerous other nonservice-connected disorders, including having had a heart attack.  However, the January 2016 examiner's opinion did not consider the effect of those other disorders and opined only as to the effect that the Veteran's psychiatric disability has on his employability.  Considering the Veteran's employment background having last worked in network marketing sales, the fact that the examiner's opinion shows that the Veteran's disability would cause difficulty in completing tasks in a timely manner, irritable outbursts, and presenting to work on time in a consistent manner, the evidence supports a finding that the Veteran is unable to gain and maintain substantially gainful employment consistent with his educational and employment history due to his service-connected psychiatric disability.  

Accordingly, in considering the severity of the Veteran's service-connected psychiatric disability, the opinion of the 2016 VA examiner, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disability.  The evidence is in favor of the grant of a TDIU.  Entitlement to a TDIU is therefore granted.  


ORDER

A rating of 70 percent for an acquired psychiatric disorder, to include anxiety disorder with history of PTSD, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


